Gilbert, J.
1. The court did not err, as complained in the amended ‘ motion, in regard to the admission of evidence.
2. The verdict in this case is dependent entirely' on circumstantial - evi- : ■ dence. The proved facts are consistent with innocence, and are insufficient to exclude every reasonable hypothesis save that of the guilt of the accused. Suspicion of guilt will not authorize a conviction. Penal Code (1910), §1010; Williams v. State, 113 Ga. 721 (39 S. E. 487). It was error to refuse a new trial.

Judgment reversed.


All the Justices concur.